285 F.2d 426
Melvin C. PERKINS, Appellant,v.Preston M. BANSTER and W. A. Ard, Appellees.
No. 8228.
United States Court of Appeals Fourth Circuit.
Argued Nov. 21, 1960.Decided Nov. 28, 1960.

Melvin C. Perkins, pro se.
Leon H. A. Pierson, U.S. Atty., Baltimore, Md., and Robert E. Cahill, Asst. U.S. Atty., Baltimore, Md., on brief, for appellees.
Before SOBELOFF, Chief Judge, and HAYNSWORTH and BOREMAN, Circuit judges.
PER CURIAM.


1
After hearing plaintiff's appeal from an order dismissing the proceedings as frivolous, we affirm for the same reason and refer for details to the opinion of the District Court, 190 F. Supp. 98 (Md., 1960).


2
Affirmed.